 

h

F§LE@

 

 

 

 

 

 

 

 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
JAN 1 6 2019
UN_ITED STATES Dls'rRiCT COURT
, S DlSTF-HC'[ ',`OUHT
SOUTHERN DISTRICT OF CALIFORNIA SOUTC,_'.~§§§ UF WFCT OF EAL§€PRUW¢
BY §§
UNITED STATES OF AMERICA JUDGMENT IN A C
V_ (For Offenses Committed On or- After November l, 1987)
JESUS MARIN_AR_RELLANES (1) ' CB.SG Numbel‘: lSCR3970-CAB
DAVID R. SILLDORF
Defendant’s Attorney
REGISTRATION No. 690283 7 9
|:| _
THE DEFENDANT:
pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Count
Title & Section Nature of Offense Number!s[
8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:| The defendant has been found not guilty on count(s)
\:l Count(s) dismissed on the motion of the United States.

 

|E Assessment: $100.()0

JVTA Assessment*: $

|:|
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

;X| No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 16

01
Date of lz@os` ' of S tence

HON. Cathy Ann Bencivengo
UNITED S'I`ATES DISTRICT JUDGE

lSCR3 970-CAB

 

 

AO 245]3 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JESUS MARIN-ARRELLANES (l) Judgment - Page 2 of 2
CASE NUMBER: lSCR3970-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
24 MON`THS.

|:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT WITHIN THE WESTERN REGION (TAFT OR LOMPOC FACILITIES) TO
FACILITATE FAMILY VISITATIONS AND ANY VOCATIONAL TRAINING AVAILABLE.

The defendant is remanded to the custody of` the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
§ at A.M. on

 

 

|] as notified by the United States Marshal.
g The defendant shall surrender for Service of sentence at the institution designated by the Bureau of
Prisons:
l:| on or before
l:| as notified by the United States Marshal.

|I as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

//

18CR3 970-CAB

